PER CURIAM.
This appeal is by the defendant below from an adverse judgment rendered *320upon a jury verdict which awarded damages to plaintiff. Previously this court had reversed a summary judgment entered in favor of the defendant. See McNulty v. Garvey, Fla.App.1966, 189 So.2d 234, wherein the principal facts are disclosed. On consideration of the several contentions made on behalf of the appellant, we conclude no reversible error has been shown, and affirm. The charges were properly tailored to the evidence presented, and the cause was properly submitted to the jury for determination of the issues. Admissibility of the depositions of the expert witnesses was sufficiently established to permit their use. No error was committed in permitting plaintiff to inquire of the investigating officer as to the distance between the vehicles at a certain time, after defendant had presented a statement made by him to the officer regarding such distance.
Affirmed.